DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Riddell (US 2015/0294331), hereinafter referred to as Riddell, in view of Lewis (US Patent No. 9,705,945), hereinafter referred to as Lewis, in view of Naqvi (US 2016/0321278), hereinafter referred to as Naqvi.

6.	Regarding claim 1, Riddell discloses method and system for utilizing curated internet-based multimedia content as a television broadcast, the method and system comprising:  providing to at least one client device one or more multimedia content (fig. 1-2, paragraphs 15-16 wherein client devices receive content available to be shared);
receiving from the at least one client device a vote pertaining to the one or more multimedia content (fig. 1-3, paragraphs 72-76 wherein user can provide feedback regarding consumed content); 
and determining the one or more multimedia content receiving a number of votes to qualify the one or more multimedia content as trending multimedia content (fig. 1-3, paragraphs 30-32 wherein system records user votes for content to determine if the content is trending).
However Riddell is silent in regards to disclosing providing to a broadcast network the one or more trending multi-media content.
Lewis discloses providing to a broadcast network the one or more trending multi-media content (fig. 1-3, col. 4, lines 44-68 wherein user can upload sharable content to the platform to be shared with other users).  Lewis (col. 1, lines 38-48) provides motivation to combine the references wherein user decides whether to consume a content item based on number of times content was viewed or positively reviewed.  All 
However Riddell and Lewis are silent in regards to disclosing receiving a broadcast schedule from the broadcast network pertaining to the network broadcast of the one or more trending multimedia content. 
Naqvi discloses receiving a broadcast schedule from the broadcast network pertaining to the network broadcast of the one or more trending multimedia content (fig. 4-6, paragraphs 26-29 and 38-39 wherein list of available content in the form of snippet pages is provided to user devices).  Naqvi (paragraph 19) provides motivation to combine the references wherein collaborative filtering is used on available snippets to provide user relevant content.  All of the elements are known.  Combining the references would yield the instant claims wherein system provides list of relevant selectable snippets for user selection.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.   

7.	Regarding claim 2, Naqvi discloses the method and system according to claim 1, wherein the one or more multi-media content comprises a one or more snippet within a Snippet library (fig. 1-3, paragraphs 14-16 wherein derived snippets are stored in a data store for user access).

(fig. 7-8, paragraphs 197-198 wherein attributes of the extracted snippets correspond to the preferences of the user of the mobile device.

9.	Regarding claim 4, Naqvi discloses the method and system according to claim 3, wherein the one or more snippet has a run-time of at least 10 seconds, at least 15 seconds, at least 20 seconds, at least 25 seconds, at least 30 seconds, at least 35 seconds, and a least 40 seconds (fig. 1-3, paragraphs 202-207 wherein run-time attributes of extracted snippets can be provided with request, wherein snippets of multiple run-times can be extracted).

10.	Regarding claim 5, Naqvi discloses the method and system according to claim 4, wherein the broadcast network schedules the network broadcast of the one or more trending snippets during a program break (fig. 1-3, paragraphs 12 and 119-120 wherein trending snippets are pushed to a user).

11.	Regarding claim 6, Naqvi discloses the method and system according to claim 2, wherein the client device utilizes a mobile application to receive the one or more snippet and present the one or more snippet to an App User (fig. 1-3, paragraph 157 wherein mobile application is used to allow user to upload and receive content).

(fig. 1-3, paragraphs 30-32 wherein system records user votes for content to determine if the content is trending).

13.	Regarding claim 8, Naqvi discloses the method and system according to claim 7, further comprising the App user utilizing the mobile application to set-up one or more Broadcast Reminders (fig. 1-3, paragraphs 30-31 wherein snippets page of available snippets allows for user to set audible alert on consumer terminal).

14.	Regarding claim 9, Naqvi discloses the method and system according to claim 8, wherein the broadcast schedule is a modified broadcast schedule (fig. 4-6, paragraphs 26-29 and 38-39 wherein list of available content in the form of snippet pages is provided to user devices, and content is dependent on geographic location of terminal).

15.	Regarding claim 10, Naqvi discloses the method and system according to claim 9, wherein the Modified Broadcast schedule provides network broadcast information for a specific Snippet (fig. 4-6, paragraphs 26-29 and 38-39 wherein list of available content in the form of snippet pages is provided to user devices, and content is dependent on geographic location of terminal).

16.	Regarding claim 11, Naqvi discloses the method and system according to claim 10, further comprising sending a push notification to the Owner User pertaining to the (fig. 1-3, paragraphs 12 and 119-120 wherein trending snippets are pushed to a user).

17.	Regarding claim 12, Riddell discloses a computer-implemented method embodied on one or more computer readable medium comprising instructions executable by a processor, the computer implemented method comprising instructions for:  providing one or more snippets from a Snippet Library, to at least one client device (fig. 1-2, paragraphs 15-16 wherein client devices receive content available to be shared); 
receiving from the at least one client device a vote pertaining to the one or more snippets (fig. 1-3, paragraphs 72-76 wherein user can provide feedback regarding consumed content); 
calculating a tally for the one or more snippets (fig. 1-3, paragraphs 30-32 wherein system records user votes for content to determine if the content is trending);
and utilizing the tally to determining the one or more snippets that qualify for inclusion in a Trending Category (fig. 1-3, paragraphs 30-32 wherein system records user votes for content to determine if the content is trending).
However Riddell is silent in regards to disclosing providing to a broadcast network the one or more snippets included in the Trending Category.
Lewis discloses providing to a broadcast network the one or more snippets included in the Trending Category (fig. 1-3, col. 4, lines 44-68 wherein user can upload sharable content to the platform to be shared with other users).  Lewis (col. 1, lines 38-48) provides motivation to combine the references wherein user decides whether to 
However Riddell and Lewis are silent in regards to disclosing receiving from the broadcast network a broadcast schedule pertaining to a network broadcast of the one or more snippets included in the Trending category; and providing at least a portion of the broadcast schedule to the client device.
Naqvi discloses receiving from the broadcast network a broadcast schedule pertaining to a network broadcast of the one or more snippets included in the Trending category (fig. 4-6, paragraphs 26-29 and 38-39 wherein list of available content in the form of snippet pages is provided to user devices); 
and providing at least a portion of the broadcast schedule to the client device (fig. 4-6, paragraphs 26-29 and 38-39 wherein list of available content in the form of snippet pages is provided to user devices).  Naqvi (paragraph 19) provides motivation to combine the references wherein collaborative filtering is used on available snippets to provide user relevant content.  All of the elements are known.  Combining the references would yield the instant claims wherein system provides list of relevant selectable snippets for user selection.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

(fig. 1-3, paragraph 157 wherein mobile application is used to allow user to upload and receive content).

19.	Regarding claim 14, Riddell discloses the computer-implemented method according to claim 13, further comprising receiving from the mobile application a vote pertaining to the one or more snippets (fig. 1-3, paragraphs 30-32 wherein system records user votes for content to determine if the content is trending).

20.	Regarding claim 15, Naqvi discloses the computer-implemented method according to claim 13, further comprising providing the at least a portion of the broadcast schedule to the client device through the mobile application (fig. 1-3, paragraph 157 wherein mobile application is used to allow user to upload and receive content).

21.	Regarding claim 16, Naqvi discloses the computer-implemented method according to claim 12, wherein the at least a portion of the broadcast schedule is a Modified Broadcast Schedule provided through the mobile application (fig. 4-6, paragraphs 26-29 and 38-39 wherein list of available content in the form of snippet pages is provided to user devices, and content is dependent on geographic location of terminal)..

22.	Regarding claim 17, Naqvi discloses the computer-implemented method according to claim 16, further comprising providing to the client device one or more Broadcast reminders (fig. 1-3, paragraphs 30-31 wherein snippets page of available snippets allows for user to set audible alert on consumer terminal).

23.	Regarding claim 18, Naqvi discloses the computer-implemented method according to claim 14, further comprising receiving one or more Owner Snippets into the Snippet Library (fig. 1-3, paragraphs 14-16 wherein derived snippets are stored in a data store for user access).

24.	Regarding claim 19, Naqvi discloses the computer-implemented method according to claim 18, further comprising transmitting a push notification when the Owner Snippet is viewed by an App user (fig. 1-3, paragraphs 12 and 119-120 wherein trending snippets are pushed to a user)..

25.	Regarding claim 20, Naqvi discloses the computer-implemented method according to claim 19, wherein the mobile application further comprises an Add Details Interface Screen for including information regarding the Owner Snippet prior to inclusion in the Snippet library (fig. 1-3, paragraphs 14-16, 157 and 162 wherein user interface on mobile application is provided for user regarding snippet information).

Conclusion
26.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rottmann (US 2017/0185586) discloses predicting future translations.  Goel (US 2016/0055248) discloses multi-user search system with methodology for personal searching.  Benn (US 2016/0037227) discloses apparatus for media content searching.  Stevens (US 2021/0157858) discloses hierarchical, parallel models for extracting in real time high-value information from data streams and system for creation of the same.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010. The examiner can normally be reached Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CNH/
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424